Citation Nr: 0104277	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 20, 1998, for 
the grant of a 100 percent rating for service-connected 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  On November 27, 1992, the RO received the veteran's 
request to reopen a claim for service connection for paranoid 
schizophrenia based upon the submission of new and material 
evidence; a July 1995 Board decision found that new and 
material evidence had been received, and reopened the 
veteran's claim.

2.  A June 1997 RO decision granted service connection for 
paranoid schizophrenia, assigning a 30 percent rating, 
effective from the date of receipt of the claim.

3.  A June 1999 Board decision granted a 100 percent rating 
for paranoid schizophrenia; a July 1999 RO decision assigned 
a June 20, 1998 effective date.

4.  The veteran's service-connected paranoid schizophrenia 
was not manifested by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, or gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, prior to June 20, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to June 20, 
1998, for the grant of a 100 percent disability rating for 
service-connected paranoid schizophrenia, based upon the 
submission of new and material evidence, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date for the grant of 
a 100 percent rating for paranoid schizophrenia, based upon 
the submission of new and material evidence, should be 
November 27, 1992, the date of receipt of his request to 
reopen that claim.

Initially, the Board believes that full compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has been achieved, and that no further action is 
necessary to comply with those provisions.  In addition, the 
Board has reviewed the claims file medical evidence from 1968 
through June 1998, and believes that the evidence is 
sufficient to adjudicate the veteran's earlier effective date 
claim.

38 C.F.R. § 3.400(q)(1)(ii) (2000) provides that, for 
evidence received after a final disallowance, the effective 
date will be the date of receipt of the new (new and 
material) claim or the date entitlement arose, whichever is 
later.

In February 1968 a private physician described the veteran as 
near psychotic.  In March 1969, that physician rendered a 
diagnosis of paranoid schizophrenia.

In a March 1981 psychological evaluation, a private 
psychologist/examiner, expressed the opinion that the veteran 
did not have the capacity to be employed.

In July 1981, a private clinical psychologist expressed the 
opinion that the veteran was incapable of sustained work of 
any type or of maintaining any productive relationship.

The record contains other records as to the veteran's 
psychiatric symptomatology before his claim was filed.  These 
have been reviewed but will not be detailed in this decision.  
The current rating is based on the severity of the disability 
as of June 20, 1998, so this discussion will focus on the 
evidence immediately before and after the claim was filed, 
which is the most probative source of information as to 
whether the criteria for a 100 percent disability were met at 
the time of the receipt of the "new and material" claim, or 
prior to June 20, 1998.

In October 1992 a private physician told of treating the 
veteran from February 1968 to March 1969 for a diagnosis of 
paranoid schizophrenia.  He reportedly continued to 
hallucinate and had an extremely poor work history.

A September 1982 VA psychiatric examination report, by a 
psychiatrist, contains the examiner's statements that the 
veteran sat calmly throughout the interview, but appeared 
anxious.  The veteran answered questions readily and 
relevantly, with no gross indications of psychotic thinking, 
but with a blunted effect.  The veteran reported occasional 
thoughts of self destruction, but no recent attempts.  The 
veteran was noted to have a realistic self concept, with no 
evidence of grandiosity, no preoccupation with his physical 
condition, and abided by the usual laws and social customs.  
His speech was noted to be well organized and goal directed.  
He reported that at times of stress he heard voices with no 
apparent source outside himself.  He reported being 
uncomfortable around people and actively avoided contact with 
people other than members of his family.  He was oriented to 
time, place, and person.  He reported not using alcohol to 
excess.  The examiner indicated the veteran's general 
appearance and behavior were appropriate, with no evidence of 
suspiciousness or idiosyncrasies, and some mild evidence of 
sadness or dejection.  He was noted to be alert and 
responsive, and the overall severity of his psychiatric 
illness was noted to be mild to moderate, with mild to 
moderate social and industrial impairment.  The diagnosis was 
schizophrenia, schizoaffective type.

In November 1992 a private physician stated that the veteran 
was tense and withdrawn and had a diagnosis of paranoid 
schizophrenia.  There was no comment as to the social or 
occupational impact of the disorder.

In March 1993 a private physician noted that the information 
in his report came from the veteran, and was questionable 
"because of his poor presentation of data."  He noted he 
found no signs of hallucinations, that the veteran did not 
appear delusional, that the veteran was "certainly" an 
alcoholic, and that the physician "would not trust his 
statements about how much he is drinking."  The physician 
also stated that "[i]t may be that he is brain damaged from 
alcohol, or that he has a schizophrenic disorder."  He 
expressed the opinion that the veteran was impaired to the 
degree that he could not manage his own affairs, and was 
certainly restricted in his ability to think for himself and 
to follow instructions and engage other people.

A summary of October 1994 treatment at the South Pittsburg 
Hospital reveals an Axis I diagnosis of alcohol dependence 
and schizo-affective psychosis, and Axis II diagnosis of 
schizo personality, and a GAF of 42.  GAF (Global Assessment 
of Functioning) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996).  Further treatment was recommended 
and the prognosis was good.

In September 1995 a private social worker rendered an Axis I 
diagnosis of schizoaffective disorder, alcohol dependence, 
rule out post-traumatic stress syndrome, and a GAF of 40.

The VA examination report of October 1995 contained a GAF of 
75.  The examiner, however, reported that the veteran was 
untidy and negligent in appearance; psychomotor activity was 
decreased; facies were fixed; he was "up tight," fearful 
and sluggish; his mood appeared depressed; he admitted 
auditory hallucinations; his memory was very poor and slow; 
he did not know what city he was in; there was no proverb 
interpretation; similarity was very poor or nil; intellectual 
functioning was below average; and judgment and insight were 
both poor.  The examiner indicated that "[t]here was noted 
some malingering at this time."

In a May 1996 VA examination report it was noted that the 
claims file had been scanned.  The examiner indicated the 
veteran had been having ongoing hallucinations off and on 
since the time he was in service, which was compatible with a 
diagnosis of schizophrenic disorder, paranoid, continuous.  
GAF was noted to be 51 to 60 at that time, and the same for 
the previous year.  The examiner indicated the veteran was 
competent for VA purposes, but that he could not compete for 
gainful employment at that time.  He also indicated that it 
was doubtful the veteran would compete satisfactorily for 
gainful employment at any time in the immediate future, due 
to his mental disorder.

VA clinical notes for 1997 reflect ongoing psychiatric 
treatment.

A copy of a letter signed by a private physician and a 
private social worker, received in October 1997, shows that 
the veteran had psychological testing.  It was the examiners' 
belief that the veteran was unemployable and would remain so 
in the future.  Treatment notes are also of record.

Southern Behavioral Health Associates submitted treatment 
records showing GAF's of: 40 on March 2, 1998; 45 on April 9, 
1998; 50 on April 23, 1998; 55 on May 7, 1998; and 5O on May 
28, 1998.

A GAF of 50 is defined as "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richards, 9 Vet. App. at 267, citing 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM).

Private treatment reports from January through May 1998 
contain GAF's of 40-55.

A June 1998 VA psychiatric examination report, by a Ph. D., 
and in which it was noted the claims file was not available, 
contains a GAF of 50.  The examiner commented that the 
veteran's mental illness resulted in severe social and 
occupational impairment, with difficulty establishing and 
maintaining effective social and occupational relationships, 
and difficulty adapting to stressful circumstances.

During the pendency of this appeal the schedular criteria for 
rating paranoid schizophrenia were changed, effective from 
November 7, 1997.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the former General Rating Formula for Psychotic 
Disorders, found at 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1994), a 100 percent rating required that the veteran have 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.

Under the current General Rating Formula for Mental 
Disorders, found at 38 C.F.R. § 4.130, Diagnostic Code 9203 
(2000), a 100 percent rating requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Review of the record shows that private and VA medical 
personnel have agreed that the veteran cannot work at this 
time, due to his service-connected psychiatric disability, 
and that this is a longstanding situation.  No competent 
witness has expressed the opinion that the veteran is 
currently employable, although at least some have indicated 
there is some hope for the future.  Some of the evidence 
questions the effect of the veteran's alcohol abuse on his 
mental capacity, and at least one report questions whether 
malingering may affect the veteran's reports of his symptoms.  
Several of his statements indicate, contrary to the veteran's 
assertions, that he does have some friends outside his 
immediate family.  The Board notes, however, that the former 
and revised criteria for rating the veteran's mental illness 
require more than being unemployable for a 100 percent 
disability rating.  The former criteria require "active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability," (emphasis added.) and the 
revised criteria require "gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."

The Board cannot find examples of these symptoms in the 
medical evidence prior to June 20, 1998.  The Board also 
notes that GAF scores in the DSM range from 1-100.  The 
veteran was never assigned a GAF score lower than 40 during 
the period from November 27, 1992 to June 20, 1998.  Thus, 
the Board cannot conclude that the effective date for the 100 
percent rating for the veteran's paranoid schizophrenia 
should be earlier than June 20, 1998.

Accordingly, the preponderance of the evidence is against an 
effective date prior to June 20, 1998, for the grant of a 100 
percent rating for service-connected paranoid schizophrenia, 
based on the submission of new and material evidence.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).



ORDER

An effective date prior to June 20, 1998, for the grant of a 
100 percent rating for service-connected paranoid 
schizophrenia, based on the submission of new and material 
evidence, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

